                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BLEND, LLC,                                        Case No. 19-cv-03834-DMR
                                   8                    Plaintiff,
                                                                                            ORDER ON MOTION TO MODIFY
                                   9             v.                                         SCHEDULING ORDER
                                  10     GLENWOOD SMOKED PRODUCTS,                          Re: Dkt. No. 141
                                         INC., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Defendants Glenwood Smoked Products, Inc., Glenwood Snacks, LLC, Mitch Scott, Clark

                                  14   Scott, Scott Zabriskie, and Daniel Haller filed a motion to modify the case management

                                  15   scheduling order. [Docket No. 141.] Defendants seek extensions of the fact and expert discovery

                                  16   deadlines, deadline to hear dispositive motions, pretrial deadlines, and continuance of the July 21,

                                  17   2021 pretrial conference and August 2, 2021 trial. Plaintiff Blend, LLC filed a “partial

                                  18   opposition” in which it does not oppose the request to continue the fact and expert discovery

                                  19   deadlines or for a “short continuance of trial,” but opposes the request to continue the dispositive

                                  20   motion deadline. [Docket No. 143.]

                                  21          The original deadline to hear dispositive motions was October 22, 2020. [Docket Nos. 30,

                                  22   37.] The court continued that deadline four times, and pursuant to the court’s Fifth Amended Case

                                  23   Management and Pretrial Order for Jury Trial, the last day for hearing dispositive motions was

                                  24   May 27, 2021. [Docket Nos. 78, 84, 100, 125.] Therefore, any dispositive motions were due by

                                  25   April 22, 2021. On March 26, 2021, the parties filed a stipulation regarding expert discovery

                                  26   deadlines that made reference to a request to continue the deadline to hear dispositive motions but

                                  27   did not propose a new date. [Docket No. 132.] The court granted the stipulation the same day,

                                  28   and on March 29, 2021, issued a clerk’s notice clarifying that the parties’ stipulation “did not
                                   1   actually suggest a new date [by which dispositive motions must be heard], and the court therefore

                                   2   did not grant one.” [Docket No. 134.] Despite the court notifying the parties of the apparent

                                   3   oversight, Defendants took no action to request an extension until the present motion, which they

                                   4   filed on May 24, 2021—after the deadline to file dispositive motions had passed and almost two

                                   5   months after the clerk’s notice. Defendants’ explanation for why they did not take action in

                                   6   response to the March 29, 2021 clerk’s notice is that lead counsel for each of the two groups of

                                   7   defendants were traveling on the date of the notice. However, it is not clear why they did not

                                   8   promptly act when they returned from traveling, or why any of the other six attorneys who

                                   9   received electronic notice of the clerk’s notice on behalf of Defendants did not respond to the

                                  10   clerk’s notice.

                                  11          Defendants also argue that they “could not reasonably meet the deadline for dispositive

                                  12   motions in this case given the material discovery that was incomplete as of April 22, 2021 . . . and
Northern District of California
 United States District Court




                                  13   the discovery the parties still need to complete,” including the completion of the depositions of

                                  14   Plaintiff’s principals and Rule 30(b)(6) witnesses and expert discovery. Mot. 6. However, they do

                                  15   not describe any dispositive motions they seek to file, let alone how any outstanding discovery

                                  16   relates to such motions. They also do not explain how any dispositive motions would “secure the

                                  17   just, speedy, and inexpensive determination” of this action or further judicial economy. See Fed.

                                  18   R. Civ. P. 1.

                                  19          Accordingly, the court orders the following: Defendants’ unopposed motion to extend the

                                  20   discovery deadlines is granted. Consistent with the parties’ agreement, the last day to complete

                                  21   the deposition of Perry Abadir and Costco Wholesale is continued to June 18, 2021, and the last

                                  22   day to complete expert discovery is continued to July 2, 2021. See Mot. 5.

                                  23          The court requires further information before ruling on Defendants’ request to continue the

                                  24   deadline to hear dispositive motions. By no later than June 7, 2021, Defendants shall file a letter

                                  25   explaining in detail the grounds for any dispositive motions they seek to file. The letter must also

                                  26   clearly explain in detail how the discovery that was incomplete as of April 22, 2021 is relevant and

                                  27   material to such motions. The letter may not exceed three single-spaced pages in length, including

                                  28   any attached exhibits or other supporting papers. By no later than June 10, 2021, any party who
                                                                                         2
                                   1   will oppose the motion(s) must file a written response addressing the substance of Defendants’

                                   2   letter. The response may not exceed three single-spaced pages in length, including any attached

                                   3   exhibits or other supporting papers. The court will issue further instructions and/or an order on the

                                   4   request to continue the dispositive motions deadline following submission of the letters.

                                   5          Finally, as to Defendants’ unopposed request to continue the trial date and related pretrial

                                   6   deadlines, the July 21, 2021 pretrial conference and August 2, 2021 trial date are vacated. The

                                   7   court will reset the pretrial and trial dates after it receives the additional requested information and

                                   8   rules on Defendants’ request to continue the dispositive motion deadline.

                                                                                                                   ISTRIC
                                                                                                               ES D
                                   9
                                                                                                              T          TC
                                  10          IT IS SO ORDERED.                                             TA




                                                                                                                                    O
                                                                                                        S




                                                                                                                                     U
                                                                                                      ED




                                                                                                                                      RT
                                  11   Dated: June 2, 2021                                                               D
                                                                                                                   RDERE


                                                                                                  UNIT
                                                                                                           S S O O
                                  12                                                                  IT I
                                                                                          ______________________________________
Northern District of California




                                                                                                                                          R NIA
 United States District Court




                                                                                                         Donna M. Ryu
                                  13                                                             United States Magistrate Judge yu
                                                                                                                               .R
                                                                                                                     onna M
                                                                                                   NO

                                                                                                                 ge D




                                                                                                                                          FO
                                  14                                                                        J ud
                                                                                                    RT




                                                                                                                                      LI
                                  15                                                                       ER
                                                                                                      H




                                                                                                                                    A
                                                                                                                N                     C
                                                                                                                                  F
                                  16                                                                                D IS T IC T O
                                                                                                                          R
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
